Citation Nr: 1455486	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine with protrusion and probable tear at L4-L5.

2.  Entitlement to a compensable initial rating for service-connected DDD of the cervical spine.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO continued a 10 percent rating for DDD of the lumbar spine and granted service connection for DDD of the cervical spine with a noncompensable initial rating.

The Veteran was scheduled for a video conference hearing in December 2011.  The Veteran did not appear for the scheduled hearing.  The record does not contain any request to reschedule the hearing and good cause was not otherwise presented to schedule a new hearing.  The Board finds that the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims for the Veteran's service-connected spine disabilities are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  The Veteran's TDIU claim is properly before the Board and the issue is listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In this case, the Board finds that a remand is warranted to provide a new VA examination to determine the current nature and severity of the Veteran's service-connected DDD of the lumbar spine with protrusion and probable tear at L4-L5 and service-connected DDD of the cervical spine.  The most recent VA examination was provided in August 2008, more than six years ago.  The Veteran's VA Form 9 dated in February 2010 indicated that he was in so much pain, he could barely move.  He also reported tingling and numbness in his extremities.  Further, a Report of General Information, VA Form 21-0820, dated in November 2011 noted that the Veteran requested that his VA back examination scheduled for December 1, 2011 be rescheduled.  Review of the record does not show a copy of any VA examination report after August 2008 and there are no VA medical treatment records dated after 2007.  In light of the above, the Board finds that the evidence of record is inadequate to determine the nature and severity of the Veteran's service-connected spine disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  On remand, the Veteran must be provided a VA examination.  

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record.  See Rice, 22 Vet. App. at 453-54.  Evidence dated as early as 2007 indicates that the Veteran's service-connected spine disabilities were affecting his ability to maintain employment.  Given that there is no evidence as to the Veteran's current work status, the Board finds it appropriate to develop the claim for entitlement to a TDIU on remand.  The Veteran must be provided appropriate notice regarding the issue of entitlement to a TDIU and a VA opinion must be obtained to determine the effects, if any, the Veteran's service-connected disabilities have on his employability.   

On remand, outstanding VA medical treatment records must be obtained and associated with the claims folder.  In addition, the Veteran should be given the opportunity to provide authorization for the release of any private treatment records that remain outstanding.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical treatment records, to include updated VA medical treatment records from December 2007 to the present and copies of any VA examination reports provided after August 2008.   

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to his service-connected spine disabilities that are not already of record.  Request any records properly identified by the Veteran.  

3.  Send a letter to the Veteran with respect to the issue of entitlement to a TDIU.  Include a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct the Veteran to complete the form and return it to the AOJ.

4.  Following completion of the above, to include any other necessary development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected DDD of the lumbar spine and DDD of the cervical spine.  Any indicated testing and studies must be completed.  The claims folder must be made available for review and a notation that a review was made must be included in the examination report.
		
All manifestations related to the Veteran's service-connected lumbar spine and cervical spine disabilities must be documented.  Appropriate range-of-motion testing should be accomplished, to include the point at which pain begins.  The examiner must indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss/impairment.  The examiner should also discuss whether a flare-up or a period of repetitive use would cause additional functional impairment to include limitation of motion (in degrees if possible).

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

In addition, the examiner should indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his service-connected disabilities, alone, preclude him from engaging in or maintaining substantially gainful employment consistent with his education and occupational experience.  

A rationale must be provided for any opinion offered.  

5.  After completion of the above, readjudicate the issues on appeal, to include entitlement to a TDIU. If any benefit sought is not granted, issue a Supplemental Statement of the Case to the Veteran and his representative.  Provide an appropriate amount of time for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

